Action in replevin, commenced November 13, 1942, by the Era Club, Inc., against George C. Rupp for possession of certain items of furniture taken from the premises occupied by the Erie Club at 237 West Gilman street by said Rupp on the 13th day of November, 1942, and placed for storage in the Madison Fireproof Warehouse.  A nonsuit was granted and the plaintiff appeals.
When the motion for nonsuit was made the evidence showed that plaintiff by reason of its acts had become a tenant holding over its term under sec. 348.11, Stats., and that the landlord had a right of re-entry.  Peaceable entry having been made and the tenant's goods removed and stored subject to the tenant's orders, the order for nonsuit was properly granted.  However, as no judgment was entered and because the order is not an appealable order, the appeal must be dismissed.
By the Court. — Appeal dismissed. *Page 588